Wagner, Judge,
delivered the opinion of the court.
It is utterly impossible to sustain the judgment of the court below in this case. The petition alleged, that defendant negligently and carelessly ran over, maimed, and hilled, certain cattle belonging to the plaintiff, and that the same was done on a part of its road that Avas not enclosed by a lawful fence and that was not a public road crossing. At the trial the court refused to permit the plaintiff to introduce any evidence to sustain his averments, on the ground that the petition did not state a cause of action.
This ruling was certainly erroneous. The pleading set out a good cause of action and the judgment will be reversed and the case remanded.
The other Judges concur ; except Judge Sherwood, absent.